DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-5, 12, 13, 15-19, 23, 25-28, 30-34, 39 and 40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Borysowicz et al (2002/0124598).  In re claim 1, Borysowicz et al discloses a control system (SEE Figure 2 and [0015], [0049]-[0050]) including a thermal imaging camera (SEE [0020]) which is configured to receive thermal radiation from a plurality of positions in the furnace ([0020]) and generate an image SEE [0038]) which includes temperature information (SEE [0014]) for the plurality of positions in the furnace and a control unit capable of receiving the image from the thermal imaging camera and generating, based on the image, control signals for the furnace (SEE [0051]-[0053]).  In re claim 2, Borysowicz et al discloses that the control signals are configured to adjust a temperature in the furnace (SEE [0052]).  In re claim 3, Borysowicz et al implicitly discloses that the control signals are configured to differentially adjust a temperature at one or more positions of the plurality of positions in the furnace (SEE [0002]-[0004]).  In re claim 4, Borysowicz et al implicitly discloses that the control signals are configured to adjust batch introduction (SEE [0012], [0015], [0025], [0033]).  In re claim 5, Borysowicz et al implicitly discloses that the control unit is capable of comparing the image to a previously collected image to detect a change in a temperature or a position (SEE [0047], [0050], [0051]).  In re claim 12, Borysowicz et al discloses that the control unit including evidence of batch identification component which is configured to identify batch the image (SEE [0047], [0051]).  In re claim 13, Borysowicz et al discloses that the evidence of the batch identification includes determining a speed of the batch or tracking its movement (SEE [0033] & [0051]).  In re , by a control unit and based on the image, control signals for the furnace (SEE [0051]-[0053]).  

Claim(s) 1-11, 21, 31-34, 39 and 40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dubbs et al (10,274,375).  Dubbs et al discloses a control system (500) for a furnace (102) including a thermal imaging camera (150) configured to receive thermal radiation from a plurality of positions in the furnace (SEE column 3, lines 50 -  column 4, line 46), and generate an image which includes temperature information for the plurality of positions in the furnace and a control unit (160) which receives the image from the  by a control unit and based on the image, control signals for the furnace (SEE column 6, lines 22-63.
Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        October 22, 2021